Order and judgment (one paper), Supreme Court, New York County, entered on September 4, 1979, as modified by order and judgment of said court entered on February 14, 1980, unanimously affirmed. Respondents shall recover of appellant $75 costs and disbursements of this appeal. This court sua sponte grants leave to petitioner-appellant to appeal to the Court of Appeals upon the following certified question: “Was the order of the Supreme Court, as affirmed by this court, properly made ?” No opinion. Concur—Kupferman, J. P., Ross, Markewich, Bloom and Carro, JJ.